828 F.2d 17Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert J. CASTLEBERRY, Plaintiff-Appellant,v.NORTH CAROLINA COURT OF APPEALS, Judge Eagles, Judge Webb,Judge Cozart, N. C. Supreme Court, Defendant-Appellee.
No. 87-6074
United States Court of Appeals, Fourth Circuit.
Submitted June 15, 1987.Decided August 21, 1987.

Robert J. Castleberry, appellant pro se.
Before RUSSELL, K.K. HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing the action, without prejudice, has no merit.*  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Castleberry v. N. C. Court of Appeals, C/A No. 87-246-CRT (E.D.N.C., May 11, 1987).


2
AFFIRMED.



*
 Castleberry remains free to refile a petition for habeas corpus relief against his custodian